DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the election of Species II, (figs. 9-11), Claims 21-34 in the reply filed on 12/04/2020 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namouz (US 20170361444 A1) in view of Porth et al. (US 20060186171 A1) & further in view of Uejima et al. (US 20080251559 A1).
Regarding claims 21, 23-24, 27, 29-30, and 34, Namouz discloses a powered fastener driver (10) comprising: a housing (not shown [0014]); a nosepiece (14) coupled to the housing and extending therefrom; a driver blade (22) movable within the nosepiece between a ready position and a driven position (figs. 1-5); 
a canister magazine (18) coupled to the nosepiece in which collated fasteners are receivable ([0014], fig. 1); 

Porth et al. disclose a fastener advancement system (310) having a pusher mechanism (318) coupled to the nosepiece for individually transferring collated fasteners in the canister magazine to a driver channel in the nosepiece in which the driver blade is movable, the pusher mechanism including a body coupled to the nosepiece for relative translation therewith, a feeder arm (348) coupled to the body for movement therewith, and a solenoid (312) having a solenoid housing and a plunger 
Uejima et al. also teaches having a bracket (gear cover 38) attached to head (3) with magazine (4), motor (40) attached to gear/transmission (38/45 with gears 72, 73 and 74) with electrically driven actuator (47) that can be a solenoid having a solenoid housing and a plunger/lever (87/101/102/106) extending therefrom, the plunger being coupled to the body for imparting reciprocating translation to the body in response to activation and deactivation of the solenoid; wherein the canister magazine or nosepiece includes a mount portion to which the solenoid housing is coupled ([0022, 0091, 0112, 0123, 0141, 0160-0162], figs. 1-25). 
Given the suggestion and teachings of Porth et al. to have a fastener advancement system on a powered fastener driver, it would have been obvious before the effective filing date of the claimed invention to a person 
Regarding claims 22, 25-26, 28, and 31-33, Porth et al. teaches a fastener advancement system/feeder wherein the body reciprocates along a first axis (318), and wherein the plunger (314) defines a second axis that is parallel with the first axis (318/314), wherein the pusher mechanism further includes a plate (clevis portion 518 of plunger 514 of 512 coupled with lugs 536 and pawl 534 [0031-0032], fig. 9), a spring (530) biasing the plunger (514) to an extended position and wherein the plate couples the plunger to the body for translation therewith (pulls pawl 534 to the right, fig. .

Response to Arguments
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., structural makeup of the canister magazine, canister, particular movement of translation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Attorney argues the magazine 18 cannot be considered a “canister magazine”.  However, examiner contends since a canister is not claimed and there is no additional structural detail for what makes up the canister magazine and as claimed the canister magazine receives fasteners; then Namouz’s magazine 18 for sequentially feeding collated fasteners meets the claimed limitation.  Examiner suggest reciting more structural detail of the canister magazine such as how the canister magazine holds the collated fasteners arranged in a coil as disclosed.  Also, the term “translation” is not limited to any particular direction/orientation movement in which pivotal movement as taught by Porth and rotatable/turning movement as taught by Uejima et al. are both translation movements.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-6pm, 8-10pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERT F LONG/Primary Examiner, Art Unit 3731